Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on 08/03/22.

The application has been amended as follows: 
In claim 1, line 1 on page 2, delete “low volume”;
In claim 1, line 2 on page 2, replace “the filtration system” with “the automated modular filtration system”;
In claim 1, line 20 on page 2, after “a cleaning fluid”, replace “;” with “,”;
In claim 1, line 21 on page 2, after “calibration”, replace “;” with “,”;
In claim 1, line 21 on page 2, after “water”, replace “;” with “,”;
In claim 1, line 22 on page 2, before “chemical integrity”, replace “and” with “or”;
In claim 1, line 28, replace “the filtration system” with “the automated modular filtration system”;

In claim 1, line 1 on page 3, replace “the modular filtration system” with “the automated modular filtration system”;
In claim 1, line 4 on page 3, replace “the modular filtration system” with “the automated modular filtration system”;
In claim 2, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 4, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 4, line 2-3, replace “the filtration system” with “the automated modular filtration system”;
In claim 5, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 5, line 5, replace “the system” with “the automated modular filtration system”;
In claim 6, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 7, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 8, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 9, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 11, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 12, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 13, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 14, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 15, line 1, replace “The modular filtration system” with “The automated modular filtration system”;
In claim 16, line 1, replace “The modular filtration system” with “The automated modular filtration system”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see remarks, filed 06/13/2022, with respect to rejection of claim 1 under 35 USC 103 as being obvious over US 2008/0269468 to Vogel et al., in view of US 2016/0289110 to OH et al have been fully considered and are persuasive. Therefore, claim 1 is allowable over the cited prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/             Primary Examiner, Art Unit 1777